Citation Nr: 0102779	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  87-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a soft tissue sarcoma, 
secondary to exposure to Agent Orange.  

(The issue of entitlement to an effective date prior to 
August 7, 1996, for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities will be addressed in a separate decision of the 
Board).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


VACATUR

The veteran had active military service from August 1967 to 
December 1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1986 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
soft tissue sarcoma, secondary to exposure to Agent Orange.  
The veteran appealed this decision to the Board.  In a 
September 1988 decision, the Board also denied service 
connection for the claimed condition.  

In Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I), a Federal district 
court invalidated former 38 C.F.R. § 3.311a(d), which 
governed claims for service-connected benefits for disability 
or death associated with herbicide exposure.  The court also 
voided all benefit decisions denying claims under former 
section 3.311a(d).  On May 17, 1991, the court approved a 
final stipulation and order in that case.  Paragraph 3 of the 
stipulation and order provided that, once VA had established 
presumptions of service connection for certain diseases under 
the Agent Orange Act of 1991, Pub. L. No. 102-4, it would 
readjudicate the claims for those diseases that had been 
denied under former section 3.311a(d).  Paragraph 5 of the 
stipulation and order stated that, if benefits were awarded 
on such readjudication, the effective date of the award would 
relate back to the date of the original claim, provided that 
the award related to the same condition which was the subject 
of the original claim.

In a September 1991 rating decision, the RO granted service 
connection for dermatofibrosarcoma, secondary to exposure to 
Agent Orange and assigned an effective date of February 6, 
1991 (the effective date of the Agent Orange Act of 1991 
(Pub. L. 102-4)).  The veteran did not file a timely appeal 
on the issue of entitlement to an earlier effective date for 
the award of service connection, and the decision became 
final.  Therefore, the only way that the effective date may 
be changed would be if it was determined that there was clear 
and unmistakable error in the September 1991 rating decision 
which assigned February 6, 1991 as the effective date for the 
award of service connection for dermatofibrosarcoma, 
secondary to exposure to Agent Orange.  

At present, and in conjunction with the veteran's claim for 
entitlement to an earlier effective date for the grant of a 
total disability rating based on individual unemployability 
due to service-connected disabilities, the veteran's 
representative raised the issue of whether there was clear 
and unmistakable error in the September 1991 rating decision 
which assigned February 6, 1991, as the effective date for 
the award of service connection for dermatofibrosarcoma, 
secondary to exposure to Agent Orange.  In essence, he argues 
that Nehmer I was not applied properly, and the veteran was 
entitled to an earlier effective date for the grant of 
service connection.  

The RO has not addressed the clear and unmistakable issue, 
and it is not properly before the Board at this time.  The RO 
has the authority to adjudicate that claim; however, even if 
clear and unmistakable error were to be found, the effective 
date assigned could be no earlier than the September 1988 
Board decision on the issue.  That Board decision is final as 
to the RO's earlier consideration of the matter, and the RO 
does not have the authority to collaterally attack the 
Board's decision and address the matter of clear and 
unmistakable error in it.  Cf. Hazan v. Gober, 10 Vet.App. 
511 (1997).  Accordingly, the Board's September 1988 decision 
on the issue of entitlement to service connection for a soft 
tissue sarcoma, secondary to exposure to Agent Orange must be 
vacated so the RO may properly address the clear and 
unmistakable error claim that has been raised by the veteran 
and his representative.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (2000).  In order to comply with the 
judgment of a court of competent jurisdiction, and to allow 
the RO to properly address the issue of whether there was 
clear and unmistakable error in the September 1991 rating 
decision which assigned February 6, 1991 as the effective 
date for the award of service connection for 
dermatofibrosarcoma, secondary to exposure to Agent Orange, 
on its own motion, the Board finds that the Board's September 
28, 1988 decision which denied service connection for a soft 
tissue sarcoma, secondary to exposure to Agent Orange should 
be vacated.  (It is emphasized here that the Board's other 
two decisions issued on that same date which addressed 
separate issues are not included in this vacate order and 
those decisions remain valid).  

Since service connection for dermatofibrosarcoma, secondary 
to exposure to Agent Orange has been granted, another 
decision on this issue is not necessary.  Therefore, the 
matter will not be referred to another Veterans Law Judge for 
de novo review.  However, the issue of whether there was 
clear and unmistakable error in the September 1991 rating 
decision which assigned February 6, 1991, as the effective 
date for the award of service connection for 
dermatofibrosarcoma, secondary to exposure to Agent Orange, 
will be referred to the RO for appropriate development in a 
separate decision of the Board.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 

